UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6304


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERTO ANTOINE DARDEN, a/k/a Dizz-e, a/k/a Javon,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:11-cr-00052-AWA-LRL-1;
4:14-cv-00136-AWA)


Submitted: August 30, 2018                                   Decided: September 7, 2018


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


Roberto Antoine Darden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roberto Antoine Darden seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). “Ordinarily, a district court order is not final until it has resolved all claims

as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation

marks omitted). “[I]f it appears from the record that the district court has not adjudicated

all of the issues in a case, then there is no final order.” Id. (applying rule to habeas cases).

       Upon review of the record, we conclude that the district court did not rule on

Darden’s claims that counsel provided ineffective assistance by failing to move to suppress

the seizure of certain evidence from a plastic tub Darden left at a former residence and by

failing to file a motion in limine excluding statements from the victim regarding a photo

lineup containing Darden. Thus, the order Darden seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. See id.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand the case to

the district court for the court to consider the ineffective assistance claims on which it did

not rule. We deny Darden’s motion for a transcript at government expense and deny as

unnecessary Darden’s motion for a certificate of appealability. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                             DISMISSED AND REMANDED

                                               2